Exhibit 99.1 GOLDEN PHOENIX APPOINTS THOMAS KLEIN AS CEO AND SIGNS AGREEMENT TO FORM THE PHOENIX DEVELOPMENT GROUP LLC WITH DAVID CALDWELL - Robert Martin appointed chairman, Roland Vetter named CFO, Clyde harrison to Chair the Audit Committee - SPARKS, NV, January 29, 2010 - Golden Phoenix Minerals, Inc. (OTC Bulletin Board: GPXM) is pleased to announce management changes, beginning with the appointment of Thomas Klein to the position of Chief Executive Officer, effective February 1, 2010.Mr. Klein became an Independent Director of Golden Phoenix in December of 2008, and since then has negotiated a multi-million dollar Company refinancing with Crestview Capital and introduced the opportunity to joint venture the Mineral Ridge gold property with Scorpio Gold Corporation.Mr. Klein is charged with implementing a business plan that includes optimizing the current assets as well as potential acquisitions, and has agreed to serve in an interim capacity until these goals are achieved. David A.
